Per Curiam.
Error is assigned upon a judgment of non-suit ordered at the Circuit. Question touching such a judgment must be presented by a bill of exceptions, returned with the writ of error. In place of such a bill in the present case, counsel seek to substitute their stipulation. Such stipulation will not answer. In absence of the bill of exceptions, error cannot be assigned upon matter which such bill should contain, neither can the judgment below be reversed. Rev., p. 887, § 245.
The judgment will be affirmed.
*365For affirmance — The Chancellor, Chief Justice, Depue, Dixon, Garrison, Magie, Reed, Van Syckel,, Bogert, Brown, Clement, Smith. 12.
For reversal — None.